Citation Nr: 1411597	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  11-04 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Brecksville, Ohio



THE ISSUE

Entitlement to payment or reimbursement for medical services provided by Canton-Aultman Hospital.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION

This case is before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Medical Center in Brecksville, Ohio.  In October 2011, the Veteran testified at a Travel Board hearing at the Cleveland, Ohio Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In January 2011, the Veteran's claim was denied on the basis that he did not timely submit his claim for reimbursement of medical expenses incurred at Canton-Aultman Hospital on January 24, 2007.  The nature of the services was not indicated.  In addition, the medical records from that facility and copies of the billing statement are not of record in the claims file or Virtual VA System.  The statement of the case, however, indicated that the services were rendered on January 14, 2007, as confirmed by the Veteran during his hearing, and that he received an EKG at that time.  Nonetheless, VA records dated January 24, 2007 showed that the Veteran was referred for private treatment for supraventricular tachycardia on January 24, 2007, so that would appear to be the correct date.  The Veteran claims that the bill for $275 was for an EKG while a VA printout listed a bill of $240, but the nature was not indicated.  The Veteran also asserts that all other billing with regard to the treatment was paid by VA and that it stands to reason that this bill was submitted at the same time as the other bills.

The Board finds that the medical records from Canton-Aultman Hospital dated in January 2007 should be obtained.  All billing records for service rendered from that facility should also be furnished.  The AOJ should specifically indicate what services were paid for by VA and what services remain unpaid.


Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record the medical records from Canton-Aultman Hospital dated in January 2007, as well as all billing records from that facility.  Resolve the date of services by that facility, which services were paid by VA, which services were not paid by VA, and the outstanding amount remaining to be paid.  

2.  Readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


